
	

114 HR 1032 IH: No Homeland Security, No Pay Act
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1032
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Ashford (for himself, Mr. Peters, Ms. Graham, and Mr. Bera) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To withhold the pay of Members of Congress in the event of a shutdown of the Department of Homeland
			 Security.
	
	
 1.Short titleThis Act may be cited as the No Homeland Security, No Pay Act. 2.Withholding Member pay in event of shutdown of Department of Homeland Security (a)Holding Salaries in EscrowIf on any day during the One Hundred Fourteenth Congress a shutdown of the Department of Homeland Security is in effect, the payroll administrator of that House of Congress shall—
 (1)withhold from the payments otherwise required to be made with respect to a pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (A)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501), and
 (B)the number of 24-hour periods during which the shutdown is in effect which occur during the pay period; and
 (2)deposit in an escrow account all amounts withheld under paragraph (1). (b)Release of amounts at end of the congressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Fourteenth Congress.
 (c)Role of secretary of the treasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.
 (d)Payroll administrator definedIn this section, the payroll administrator of a House of Congress means— (1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
 3.Determination of shutdownFor purposes of this Act, a shutdown of the Department of Homeland Security shall be considered to be in effect if there is a lapse in appropriations for the Department as a result of a failure to enact a regular appropriations bill or continuing resolution.
 4.Member of Congress definedIn this Act, the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501).
		
